Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claims 27 not found or suggested is irrigation system with the tube captured within the hand piece that prevents rotation of the tube relative to the hand piece and a peristaltic pump with a flow rate of about 800-2550 ml/minute.  The combination of the recited features is the basis for allowability. The subject matter of independent claims 20 not found or suggested is the bag further contains a biocidal flocculent material that solidifies effluent within the bag for collection and disposal.  The combination of the recited features is the basis for allowability. The subject matter of independent claims 27 not found or suggested is irrigation system with a hand piece without relative movement between nozzle, tube and hand piece and a peristaltic pump with a flow rate of about 800-2550 ml/minute.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication No. 2015/0258257, U.S. Publication No. 2007/0069049, U.S. Publication No. 2016/0175496, U.S. Publication No. 2010/0286636, U.S. Publication No. 2012/0021374, U.S. Patent No. 5,624,419, U.S. Patent No. 9,039,967, U.S. Publication No. 2017/0246360, U.S. Patent No. 5,460,490, however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783